DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 22, 2020 has been entered.
Claims 1-12 and 14-17 are currently pending.
It is noted that claim 3 has a strikethrough shown in the claim. However, this strikethrough was previously presented, so the status identifier “Previously Presented” is correct.
Claim Rejections - 35 USC § 103
Claims 1-7, 19-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (WO 2013/185926 A1) in view of Neirinck et al. (EP 1995052 A1).
Regarding claims 1 and 3, Ludwig (figures 1b and 2a and Pages 2-5) teaches a damping material for a vibrating surface comprising a constraint layer, a damping material 1 (dissipating layer), a honeycomb layer and a damping material 2 layer that is attached to a vibrating structure. The damping material can be viscoelastic (Page 9). The constraint layer can be formed from materials such as steel (Page 9), which would be less elastic than a viscoelastic material.
Ludwig does not specifically disclose the structure of the honeycomb layer.
However, Ludwig (Page 7) states that a particularly preferred honeycomb layer to use is described in Neirinck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the honeycomb layer of Neirinck, as the honeycomb of Ludwig, since Ludwig teaches this as a particularly preferred honeycomb layer to use.
Neirinck (Figures) shows that the honeycombs can be formed from a plurality of elements and also can include a honeycomb with alternating cells open on opposite sides of the material.  Ludwig (Page 3) teaches that the damping material can partially fill the cells of the honeycomb cores. Thus, the portion of the damping material that fills the honeycomb layer can be considered to be the kinetic spacer layer, since each are solid elements spaced apart that have opposite ends with one end having the 
Regarding claim 2, the dissipating layer (Damping material) is arranged to separate the constraining layer from the kinetic spacer layer (portion of the Damping material in the honeycomb) (Ludwig, Figure 1b).
Regarding claim 4, the damping material in the honeycomb structure would be equally spaced apart.
Regarding claim 5, the cross-sectional shape of the cells that the damping material would fill (Neirinck, Paragraph 18) (and thus, the material itself) can be circular or when compressed the cells can have a balloon-like shape (barrel shaped). 
Regarding claim 6 and 7, the second damping material can have a base layer and the kinetic spacer elements formed from the same material (Ludwig, Figure 2a and Page 3). 
Regarding claim 9, the damping material that forms the damping material layer (dissipating layer) can be a foam material (Page 7). Since foam materials have voids (discontinuities) within the structure, it can be considered to be a discontinuous material, since the structure is not the same throughout.
Regarding claim 10, the constraining layer is in contact with the dissipating layer (Ludwig, Figure 1b).

Regarding claim 12, the Damping material 1 in the honeycombs has one end only essentially embedded in the Damping material 1. For the damping material 2 in the honeycomb it is either bonded on one end to (through the honeycomb layer) or in close proximity to the dissipating layer 1. All of these structures would be capable of having movement on the other end.
Regarding claim 14, the damping material can be used for automobile parts (Ludwig, Page 13).
Regarding claim 17, the damping material 2 layer (including the base) can be formed of acrylates (Ludwig, Page 7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (WO 2013/185926 A1) in view of Neirinck et al. (EP 1995052 A1) as applied to claims 1 and 6 above, and further in view of Renault (US 6,070,905).
Regarding claim 8, as stated above, Ludwig, using the honeycomb structure of Neirinck, teaches a multilayer damping material that has a second damping material that can have a base layer and the kinetic spacer elements formed from the same material (Ludwig, Figure 2a and Page 3). The damping material can be a foam material (Page 7). 
Ludwig does not explicitly state that the foam has apertures. 
Renault (Column 2, lines 7-24) teaches that the decoupling layer and spring layer (equivalent in usage to the damping material 2 base layer and the damping material 2 in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the foam of Ludwig, in view of Neirinck, porous (comprises apertures), in order to improve the sound insulation of the structure. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (WO 2013/185926 A1) in view of Neirinck et al. (EP 1995052 A1) as applied to claims 1 and 14 above, and further in view of Alts (US 5,186,996).
Regarding claim 15, as stated above, Ludwig, using the honeycomb structure of Neirinck, teaches a multilayer damping material that can be used for noise reduction in automobile parts and meets the limitations of claims 1 and 14. 
Ludwig in view of Neirinck do not explicitly disclose what types of automobile components require noise reduction.
Alts teaches that automobile structures that require sound reduction include floors, dashboards, doors and roofs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the noise reducing damping material of Ludwig in view of Neirinck on the automobile structures taught by Alts, in order to provide the noise reduction on particular parts of the automobile that require sound reduction.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (WO 2013/185926 A1) in view of Neirinck et al. (EP 1995052 A1) as applied to claim 1 above, and further in view of Brant et al. (US 4,741,945).
Regarding claim 16, as stated above, Ludwig, using the honeycomb structure of Neirinck, teaches a multilayer damping material with spacer elements that can be formed from the foam damping material that fills the spaces in the honeycomb and that meets the limitations of claim 1. Ludwig teaches that the material can also be viscoelastic (Page 7).
Ludwig in view of Neirinck does not explicitly teach the foam material is a foamed PU. 
Brandt (Abstract and Figure 1) teaches vibration damping structures for automotive trim panels. Brandt (Column 4, line 42 through Column 5, line 14) teaches using viscoelastic polyurethane foam that has a high damping coefficient for use in spacers in a damping structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the viscoelastic polyurethane foam, as the foam of Ludwig, in order to have a specific foam material that is viscoelastic and has been shown to have good vibration damping properties by Brandt. 

Response to Arguments
Applicant's arguments filed May 22, 2020 have been fully considered but they are not persuasive. 

Applicants argue that a honeycomb layer of Ludwig is inherently hollow and not solid and thus, Ludwig teaches away from the use of a solid spacer element. However, since Ludwig teaches that the hollows of the honeycomb can be filled with the damping material, these filled sections would be solid spacers elements spaced apart and would be well within the teachings of Ludwig.
Applicants argue the instant Specification shows the benefits of using a solid spacer element based on the Table of Page 9 of the Specification. First, it is noted that the data presented appears to be for a calculated simulation, not an actual test of the configuration. Further, Applicants state that the cited foam layer would be equivalent to a plurality of hollow spacers. However, Applicants have provided no evidence that these structures would in any way show the same behavior. Further, the data presented is not commensurate in scope with the claims, since the claim is to broadly any constraining layer that is less elastic than the dissipating layer, any dissipating layer made of any viscoelastic material and any form of kinetic spacers of any material that are solid and spaced apart in one of a variety of configurations in relation to the dissipating layer. A single example would in no way capture the breadth of this claim. 
Due to amendments to the claims, the rejections from the March 19, 2020 Office are withdrawn and replaced by those presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                       



April 29, 2021